COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Richard Andert Robins v. Commission for Lawyer Discipline
                            d/b/a Texas Bar a/k/a State Bar of Texas

Appellate case number:      01-19-00011-CV

Trial court case number:    2018-46488

Trial court:                61st District Court of Harris County

       Appellant, Richard Andert Robins, has filed a second unopposed motion to extend
time to file a motion for rehearing or a motion for reconsideration en banc. We grant
appellant’s motion and extend his deadline to March 26, 2020. No further extensions will
be granted absent exceptional circumstances.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: March 3, 2020